DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a first parameter, a second parameter, and an offset contribution term, all of which are mathematical concepts that are merely calculated as a function of naturally occurring properties of fluids in a hemodialysis system.
This judicial exception is not integrated into a practical application. Although the claims also require a control unit and a filtration unit having an associated filter membrane, blood lines, and dialysate lines, these elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea using a computer and generic hemodialysis circuit. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these additional limitations merely provide a conventional extracorporeal treatment system for processing blood and a conventional computer for processing and storing parameters. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0147335 A1 (Nilsson).
Regarding claims 16-35, Nilson teaches hemofiltration or hemodiafiltration (HDF) apparatus for extracorporeal blood treatment comprising:
a filtration unit (15) having a primary chamber (3) and a secondary chamber (4) separated by a semi- permeable membrane (5); 
a blood circuit (17) including a blood withdrawal line (6) connected to an inlet of the primary chamber and a blood return line (7) connected to an outlet of the primary chamber, the blood withdrawal line and the blood return line being configured for connection to a patient cardiovascular system (18);
a dialysis supply line (8) including at least one infusion line (45a, 45b, 39) connected to said blood circuit (17);
a dialysis effluent line (13) connected to an outlet of the secondary chamber (see Figure 1; paragraphs [0032]-[0037]); and

calculating the value of a second parameter of the blood, said second parameter being sodium concentration in the blood, wherein the step of calculating the value of the second parameter is performed as a function of a main contribution term based on the first parameter and as a function of an offset contribution term based on a concentration of bicarbonate, potassium, calcium, magnesium, etc. and storing said second parameter value in a memory connected to the control unit (see paragraphs [0038]-[0048]).  All claimed elements and methods are described in paragraphs [0032]-[0112], claims 16-32). 

Claims 16-35 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2013/0116650 A1 to Vantard et al. (hereinafter “Vantard”).
Regarding claims 16-35, Vantard teaches hemofiltration or hemodiafiltration (HDF) apparatus for extracorporeal blood treatment comprising:
a filtration unit (5) having a primary chamber (12) and a secondary chamber (13) separated by a semi- permeable membrane (14); 
a blood circuit (8) including a blood withdrawal line (9) connected to an inlet of the primary chamber and a blood return line (11) connected to an outlet of the primary chamber, the blood withdrawal line and the blood return line being configured for connection to a patient cardiovascular system (10);
a dialysis supply line (2) including at least one infusion line (41, 42) connected to said blood circuit (8);

a control unit (19) configured to run at least a hemofiltration (HF) treatment or a hemodiafiltration (HDF) treatment, each of said treatments including an infusion of substitution fluid through said infusion line, the control unit being programmed for receiving a value of a first parameter representative of an isoconductive dialysis, the first parameter being sodium concentration wherein said control unit is configured for:
calculating the value of a second parameter of the blood, said second parameter being sodium concentration in the blood, wherein the step of calculating the value of the second parameter is performed as a function of a main contribution term based on the first parameter and as a function of an offset contribution term based on a concentration of bicarbonate, potassium, calcium, magnesium, etc. and storing said second parameter value in a memory connected to the control unit wherein Vantard teaches that the apparatus further comprises a control unit (19) programmed for receiving a value representative of blood sodium concentration (Nab) (determined by measuring dialysate conductivity upstream and downstream from a dialyzer) and configured for setting the concentration of sodium in the dialysis fluid (Nadiai) at a set point, wherein the setting of Nadial includes the sub-step of calculating the value of    Nadial as a function of a main contribution term based on Nab and as a function of an adjustment contribution term (a "correction factor', see paragraph [0105]; Oinf*(Nab-Nasol)/D). The adjustment contribution term is based on a concentration of e.g. bicarbonate in the dialysis, because the term Oinf (infusion flow rate) is calculated applying a formula (Oinf=Cl*Ades/(Asol-Ades), wherein Cl is the clearance of the dialyzer for e.g. bicarbonate and Asol is the concentration of bicarbonate in the dialysate (see paragraph [ 106]). The adjustment contribution term Oinf*(Nab-Nasol)/D is also a function of a ratio between a flow rate (Oinf) and an efficiency parameter of the filtration unit (dialysance D) (see paragraphs [0056], [0071], [0076], [0079], [0101]-[0108]; Figure 1).  Furthermore, Vantard teaches a preparation device (33) for preparing dialysis fluid connected to the supply line (2) and comprising a regulator (29, 30) e.g. pumps and conductivity sensor (35) for regulating the composition of the dialysis fluid and the regulator being connected to the control unit (19)(see Fig. 1; paragraphs [0063]-[0072]) and conductivity of sodium is measured upstream and downstream of the filtration unit (5) via conductivity sensors (35, 34) respectively (see paragraph [0076]). 
Vantard teaches the extracorporeal blood treatment apparatus as claimed, but does not teach the specifics of the claimed mathematical methods carried out by the control unit in Claims 16-35.  However, it is unclear what technical advantages these calculation methods bring as compared to Vantard, and therefore these methods are regarded as non-inventive modifications of the mathematical methods of Vantard.  
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Vantard’s extracorporeal blood treatment apparatus to calculate the offset contribution term using any of a variety of measured parameters of the system, as doing so would have merely represented a non-obvious modification to the mathematical methods of Vantard. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,828,410. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of U.S. Patent No. 10,828,410 fully suggest claims 16-35 of the instant application.

Claim 16-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/065,300 or US 2021/0015984 A1.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21 of copending Application No. 17/065,300 or US 2021/0015984 A1 fully suggest claims 16-35 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                                                                                                                                                                                                                            


JK
9/20/21